Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's submission filed on 11/15/19 has been entered. Claims 11, 12 are canceled.  Claim 13 is new.  Claims 1-10, and 13 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/19  has been considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a “a threshold information storage unit”, “a data reception unit”, “an event occurrence determining unit”, “an event occurrence message transmission unit”, in claim 1.
“an adjacent manager terminal checking unit” in claim 2
“an image storage unit” in claim 3
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “ the plurality of manager terminals”.  There is insufficient antecedent basis for this limitation in the claim.
claim 2 recites “when the event transmission check message is not received from the first manager terminal”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (2019/0359470 A1) as supported by the provisional (62/385160), in view of FUKUOKA  et al. (JP2018073381A), and further in view of Locke et al. (2015/0315008 A1)
Re-claim 1, Joshi et al. teach a device for notifying a manager terminal of an event occurring in a coffee making device, the device comprising: 
-a data reception unit, which receives inventory data for the materials from the coffee making device making the coffee corresponding to each of the coffee menu items (see e.g. paragraphs 0026-0027, 0038 
-A storage unit 116 may be configured to store a data repository or database 118 that stores information of consumable ingredients (not shown) available to be dispensed by the dispenser 102.
-- Counts for each of the ingredients may be stored in a memory associated with each ingredient and be reset automatically or manually when an ingredient is replaced at the dispenser depending on the configuration of the dispenser. The processing unit 108 executing the machine readable instructions 110 may be configured to store an absolute amount of ingredients remaining of each ingredient in the memory 112 and/or data repository 118.)
-- FIG. 1B is a schematic of the dispenser 102 of FIG. 1A including ingredient storage units 138a-138n (collectively 138) in which ingredients 140a-140n (collectively 140) may be stored. --and the count from the counter may be applied to (e.g., added) to current count stored in a memory location associated with the selected ingredient(s) being dispensed.
--At each of the ingredient storage units 138, the respective sensors 142 may be configured to measure one or more remaining balance or levels of the ingredients 140 in the ingredient storage units 138.)

-an event occurrence message transmission unit, which when it is determined that the first inventory shortage event occurs, transmits an event occurrence message for the first inventory shortage event to a first manager terminal of a first manager who is a main manager of the coffee making device among the plurality of manager terminals, and when it is determined that the second inventory shortage event occurs, transmits an event occurrence message for the second inventory shortage event to a second manager terminal of a second manager who is a senior manager of the first manager (see e.g. paragraphs 0004, 0029, 0030, 0044 -
0004- To reduce or eliminate the problem of beverage ingredients being sold out on dispensers, a proactive notification system may be integrated into a dispenser. The notification system may include a sensing system inclusive of sensor(s) configured to sense levels of ingredients within cartridges or other container, where the sensor(s) may include one or more counters of the number of units dispensed. The notification system may provide for an operator to set up alert types, such as sold-out status (e.g., remaining percentage), water problems, machine malfunction (e.g., pump out), holiday notice (e.g., St. Patrick's Day), and so forth. The notification system may further be configured to distribute notifications or alerts via a communications network, such as a Wi-Fi, Internet, and/or directly to mobile devices, e.g., smart phones) of one or more operators (e.g., manager, employee).  In an embodiment, an operator may define parameters for distributing the notifications to operators. Such parameters may include, but are not limited to, certain messages of certain level of employee (e.g., refills too low-level employees, pump out to a manager), notifications to employees geographically located at the store, and so on. The operator may also be able to set up phone numbers, or other network addresses of employees for the notifications of the dispenser to be delivered.
0029, 0030] The dispenser 102 may be configured to communicate with mobile devices 128a-128n (collectively 128) of operators. The operators may be managers and/or employees of a restaurant or store that may be responsible for managing the dispenser. --The parameters may include operator name, mobile ID (e.g., phone number, IP address, or other network address that the dispenser may use to communicate with the mobile electronic devices 128). An operator level may be included to enable the dispenser 102 to optionally communicate different information, such as ingredient levels to the employees and/or managers and dispenser operational parameters to the manager.
0044-The triggers may include a variety of parameters that the dispenser may use to determine when to send out a notification or alert to a user, such as one or more level thresholds of the ingredients.  --The trigger rules may also include limiting communications or alerts only to devices that are determined to be local to the dispenser, only to devices associated with operators during their respective work shifts, only to managers, only to employees assigned to replace or refill ingredients, and so forth.
0084- other rules for determining which operators to communicate the notifications may be used. As an example, an operator status (e.g., occupied, available) and/or distance from the vending machine may be used by the vending machine (or scheduler on network server) for determining to which operator a notification is to be sent. The use of the principles described herein may reduce downtime, provide for customization of a dispenser, provide for key data to a store or restaurant based on top brands, times of spike for sales and number of drinks or other consumable items consumed, and so on.)
*******The Examiner notes that Joshi et al. teach a variety of trigger rules, including when (threshold level reached) and to whom (employee and/or manager) to send the notification.********
Joshi et al. do not explicitly teach the following limitations.
However, FUKUOKA  et al. teach-a threshold information storage unit, which stores threshold inventory values for each of materials used for making coffee corresponding to each of coffee menu items (see e.g. page 11 - As shown in FIG. 10, in the normal operation, the absolute value of the change amount of the acquired acceleration in the Z-axis direction was less than 0.2G. From this result, the first threshold value of the abnormal value discrimination I can be set to 0.2G. In normal operation, the amount of change in the calculated remaining amount was 0 to 50 ml. From this result, the second threshold value of the abnormal value discrimination II can be set to 50 ml. As described above, by using the abnormal value determination I and the abnormal value determination II in combination, it is possible to accurately determine the normal value and the abnormal value. Thereby, the control part 23 can determine the residual amount of the contents of the container 80 with high precision.)
With respect to the following limitations:
Joshi et al. teach [0039] As shown, two levels L1 and L2 are shown to represent a height of ingredients 140 within the ingredient storage units 138 that may be sensed by the sensors 142. The two levels L1 and L2 may represent 25% and 10%, respectively. Other and/or additional levels may be monitored. Although not shown, a level of 0% or empty may be sensed using sensors 142 or in response to ingredients 140 not flowing from the ingredient storage units 138. In addition to the sensors 142 sensing that a level is crossed, the sensors may further be configured to determine a remaining amount of ingredient (e.g., percentage remaining, weight remaining, volume remaining, dispensable beverages remaining, etc.). [0041]-In an alternative embodiment, rather than communicating all of the data in the data fields 207 to the mobile device 210, the dispenser 202 may be configured to communicate only data below a threshold level, such as 20% remaining in a cartridge of the respective ingredient.

The Examiner notes Joshi et al. teach using measures or metrics  representative of percentage to determine the level of inventory.  

 -an event occurrence determining unit, which when first inventory for a first material among the materials included in the inventory data is larger than a first threshold inventory value and is equal to or less than a second threshold inventory value among the threshold inventory values for the first material, determines that a first inventory shortage event for the first material occurs,  --and -when the first inventory is equal to or less than the first threshold inventory value, determines that a second inventory shortage event for the first material occurs; (see e.g. page 10- Step S408: The control unit 23 updates the acceleration reference value with the acquired acceleration. The control unit updates the remaining amount reference value with the calculated remaining amount. 
  Step S409: The control unit 23 determines whether or not a value obtained by subtracting the calculated remaining amount from the remaining amount reference value is equal to or greater than a second threshold value. When the value obtained by subtracting the calculated remaining amount from the remaining amount reference value is greater than or equal to the second threshold (step S409—Yes), the process proceeds to step S410. On the other hand, when the value obtained by subtracting the calculated remaining amount from the remaining amount reference value is 0 or less (No in step S409), it is determined that the calculated remaining amount is an abnormal value, and the process proceeds to step S412. Hereinafter, the abnormal value determination in step S409 is also referred to as an abnormal value determination III. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Joshi et al., and include the steps cited above, as taught by FUKUOKA  et al., in order to accurately determine the normal value and the abnormal value (see e.g. page 11).
Joshi et al., in view of FUKUOKA et al., do not explicitly teach the following limitations.
However, Locke et al. teach -wherein when an event occurrence confirmation message is not received from the first manager terminal within a predetermined first time after the event occurrence message for the first inventory shortage event is transmitted to the first manager terminal, the event occurrence message transmission unit transmits the event occurrence message of the first inventory shortage event to the second manager terminal (see e.g. paragraphs 0375, 0415 -0416, [0375] A softerrlim parameter 544 specifies a configurable value specifying a maximum time the liquid flow control logic can be in a "Soft Error" state arising from a detected blocked field of view of the IR sensor before transitioning to a "Hard Error" state. In an illustrative example, Soft Error conditions are handled locally through remedial actions such as displaying a message on a display of the liquid dispensing station. Hard Error states result in communications being issued by the liquid dispensing station communicating an electronic message that is passed to, for example, a cloud server for committing to a database that, in turn, creates escalated notifications for taking further action.
[0415] During 730 the control logic determines whether the accumulated wait time (waittime 548) in the "Error" state has exceeded a configured soft error wait limit (e.g. 5 minutes). If the current accumulated continuous time in the error state does not exceed the soft error time limit, then control returns to 720. 
[0416] On the other hand, after the soft error time limit is exceeded, the control logic passes from 730 to 732. During 732 the control logic issues a hard error message to a message synchronization area of local management service/server for subsequent uploading to a notifications area of a cloud server to cause the creation/scheduling of a maintenance request for the malfunctioning dispenser station and/or local storing of the event in a database or table. Control then passes to 734 wherein the liquid flow control logic executes a configured wait (e.g. 0.5 seconds) before control passes to 736 to determine whether the error condition has been resolved

[0032] Enhancements to a liquid dispenser station, operating under the control of a local programmed processor/controller and including network communication capabilities, include configuring the liquid dispenser station to provide both local and remote notification of special operational events. The notifications may be either informational, such as a warning/alert that certain operating limit parameters are being exceeded, or more urgent alarms that indicate a critical event has occurred.
0147- After receiving the urgent event notification from one of the registered dispenser stations 106(1-n), the base station 102, without waiting for expiration of a period update timer for performing non-urgent synchronizations, connects to the cloud server 104 and synchronizes data. In this way, the cloud server 104 is promptly notified, and can take similarly expedited remedial actions, with regard to any problem for which immediate response/attention is desired.
0148] When the cloud server 104 receives an urgent event notification from the base station 104 on behalf of a particular one of the registered liquid dispenser stations 106(1-n), the cloud server 104 generates and then issues an event-specific email notification or other message type (such as an SMS message) to configured accounts designated for both the customer and supplier.
0193] Event Alert Notification: When a Liquid dispenser station reports a serious event, the cloud server 104 immediately sends an email message to both the supplier and the customer. In case the event is reported multiple times, there will be a hold-off period that begins after sending the first email. The hold-off period must expire before sending a second email or any subsequent emails.
0319- In the case of the evaporator 203 temperature reading, an asynchronous warning notification is sent to the cloud server 204 in the event that the temperature readings remain below a configured minimum (such as -4 degrees C.) value for period of time exceeding a specified duration (for instance 3 minutes). In the case of the compressor 201 temperature reading, an asynchronous warning notification is sent to the cloud server 104 in the event that the temperature readings remain above a configured maximum (for example 50 degrees C.) value for a period of time exceeding a specified duration (such as 3 minutes). In this exemplary case, two levels of compressor temperature warnings are possible: one that indicates a lower temperature threshold has been crossed (which may indicate that non-critical maintenance is required) and one that indicates an upper threshold has been exceeded (which could be potentially critical). When the upper limit has been exceeded, a refrigeration system shut down occurs that requires a manual reset before operation resumes. In the case of the condenser 205 there is also a temperature threshold set that, when exceeded, results in a non-critical warning being displayed and sent to the databases (local and cloud, if connected
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Joshi et al., in view of FUKUOKA  et al., and include the steps cited above, as taught by Locke et al., in order to take expedited remedial actions, with regard to any problem for which immediate response/attention is desired. (see e.g. paragraph 0147).

Re-claim 2, Joshi et al., in view of FUKUOKA et al., do not explicitly teach the following limitations.
However, Locke et al. teach The device of claim 1, further comprising: 
-an adjacent manager terminal checking unit, which checks a third manager terminal most adjacent to the coffee making device among the plurality of manager terminals based on location information about each of the plurality of manager terminals, 
-wherein when the event transmission check message is not received from the first manager terminal within a predetermined second time after the event occurrence message for the first inventory shortage event is transmitted to the first manager terminal, the event occurrence message transmission unit transmits the event occurrence message for the first inventory shortage event to the third manager terminal, and -the first time is longer than the second time. (see e.g. paragraphs 0375, 0415 -0416).
Additionally, see e.g. paragraphs [0005]-The plurality of liquid dispenser stations are configured to communicate with the networked administrative server to provide operational information accumulated by the controller operating in a local supervisory role within the liquid dispenser station. Additionally, the networked administrative server is configured to act upon received operational information received from the liquid dispenser stations by executing administrative tasks
0032-The notifications may include local display on the dispenser station, either by a text message on an alphanumeric LCD or similar display, or a graphical or text display of the error code on a graphical display screen.
[0077] (D) Using a commissioning manager to locally monitor, control, configure and update the programmed components of the base station 102. 
The Examiner notes that the third manager terminal is an obvious variation of 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Joshi et al., in view of FUKUOKA  et al., and include the steps cited above, as taught by Locke et al., in order to facilitate automatic replenishment (see e.g. paragraph 0033).

Re-claim 4, Joshi et al. teach a device of claim 1 
-the event occurrence message transmission unit transmits an event occurrence message for the first danger event to the first manager terminal among the plurality of manager terminals, and transmits an event occurrence message for the second danger event to the first manager terminal and the second manager terminal (see e.g. fig. 3D;  paragraphs 0048, 0054, 0073-The error notifications may include an error message 1304 that provides information associated with an error and/or other alert generated by a dispenser. In an embodiment, the error message 1304 may include a dispenser number, location, error code, time of message delivery, time of error, or any other information that may be useful to the technician for managing and maintaining dispensers. In an embodiment, the error message 1304 may be color-coded (e.g., background or text color may be varied), such that a routine maintenance message may be a first color (e.g., green), an important message may be a second color (e.g., yellow), and a critical failure error may be a third color (e.g., red).
The Examiner notes the different colors represent the level of danger event.
Joshi et al. do not teach the following limitations.
However, FUKUOKA et al. teach  wherein the threshold information storage unit stores threshold inclination values for the coffee making device, 
-the data reception unit receives inclination data of the coffee making device from the coffee making device, 
The control unit 14 acquires information related to the posture of the container 80 from the sensor 12. The information related to the posture may include a numerical value that can uniquely determine the posture of the container 80. The information related to the posture can include a numerical value that uniquely indicates the posture of the container 80. The information related to the posture may include a numerical value that can uniquely determine the inclination angle of the container 80. The information related to the posture can include a numerical value that uniquely indicates the inclination angle of the container 80. The information related to the posture may include a numerical value indicating the change with time of the inclination angle of the container 80. The information related to the posture can include raw data acquired by an acceleration sensor or a gyro sensor as the sensor 12. The control unit 14 may temporarily store information related to the posture in the storage unit 13. The control unit 14 transmits information on the posture to the outside via the communication unit 11. The control unit 14 may sequentially transmit information regarding the posture.
The control unit 14 may set the information transmission destination to the information processing apparatus 20 and transmit information related to the posture.
---When estimating the remaining amount, the control unit 23 may determine whether the inclination of the container 80 is an abnormal value. An arbitrary algorithm can be used to determine whether or not the inclination of the container 80 indicated by the information related to the posture is an abnormal value. For example, in the time series data of the inclination of the container 80, the control unit 23 may determine that the maximum value is an abnormal value when the maximum inclination value appears as a relatively sharp peak. When the absolute value of the time differential value of the inclination of the container 80 is equal to or greater than a predetermined threshold, the control unit 23 may determine that the change in the inclination is an abnormal value. The control unit 23 stops the estimation of the remaining amount using the maximum value of the slope determined to be an abnormal value. Such a control unit 23 can improve the accuracy of estimating the remaining amount of the contents of the container 80.
-- The control unit 23 of the information processing apparatus 20 determines that the container 80 has fallen when the calculated inclination of the container 80 increases rapidly from 0 ° by 90 ° or more and the inclination of 90 ° or more continues for a certain period of time. You can do it. When determining that the container 80 has fallen, the control unit 23 may generate the fall information. The control unit 23 may transmit the fall information together with the identification information of the container sensor 10 to the information presentation device 30. )


Claim 6 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
Claim 7 recites similar limitations as claim 2 and is therefore rejected under the same arts and rationale.
Claim 9 recites similar limitations as claim 4 and is therefore rejected under the same arts and rationale.
Claim 13 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.

Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (2019/0359470 A1) as supported by the provisional (62/385160), in view of FUKUOKA  et al. (JP2018073381A), and in view of Locke et al. (2015/0315008 A1), in further view of Tinker et al. (2017/0215632 A1)
Re-claim 3, Joshi et al., in view of FUKUOKA  et al., in view of Locke et al. do not teach the limitations as claimed.
However, Tinker et al. teach a device further comprising:
-an image storage unit, which stores an image transmitted in real time from a closed circuit television photographing a material storage box of the coffee making device in which the materials are stored; and
-an image editing unit, which when the event occurrence determining unit determines that the inventory shortage event occurs, captures an image of a current time point in the image stored in the image storage unit and generates a captured image, ???
--wherein when the event occurrence message transmission unit transmits the event occurrence message for the inventory shortage event to each of the plurality of manager terminals, the event occurrence message transmission unit transmits the event occurrence message together with the captured image.
(see e.g. paragraphs 0003, 0036, 0053 ---That is, the beverage preparation machine may simply capture an image of a portion of the capsule bearing an indicia (e.g., a portion of the lid of the capsule with the indicia), and transmit the capsule image data to the remote computer. Using the capsule image data, the remote computer system may determine characteristics related to the capsule (e.g., by decoding the indicia contained in the image data). The capsule image data may be sent with beverage preparation parameters, such as the day of the week and the time of day, and the size, type and/or strength of the beverage prepared.)
[0036] According to another aspect, the beverage forming apparatus is configured to capture and send beverage preparation parameters to the remote computer 30 (e.g., via the controller 16). In some embodiments, the controller is arranged to send both capsule image data and beverage preparation parameters to the remote computer 30.)
0053] As will be appreciated, in some embodiments, the remote computer may be configured to send a user notification 514 based upon the decoded information (e.g., that there is a sale on a particular type of cartridge). In some embodiments the user notification includes an email sent to the user's email address (e.g., with a link to purchase the sale items). The user notification also may include a message displayed on the user interface of the apparatus.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Joshi et al., in view of FUKUOKA  et al., in further view of Locke et al., and include the steps cited above, as taught by Tinker et al., because the remote computer need not use or receive capsule image data in order to track consumption. (see e.g. paragraph 0006).

Claim 8 recites similar limitations as claim 3 and is therefore rejected under the same arts and rationale.

Claims 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (2019/0359470 A1) as supported by the provisional (62/385160), in view of FUKUOKA  et al. (JP2018073381A), and in view of Locke et al. (2015/0315008 A1), in further view of Official Notice (as evidenced by  DE MANGO (2016/0324364 A1)

Re-claim 5, Joshi et al., in view of FUKUOKA  et al., in view of Locke et al. teach receiving event data from an apparatus/ coffee making device and sending notification to specific users based on type of event. (see e.g. claim 1). 
Joshi et al., in view of FUKUOKA  et al., in view of Locke et al. do not specifically teach that the event is measured noise data.  However, Official Notice is taken that it is old and well known that noise sensors can monitor the level of noise in any apparatus, compare the values to predetermined stored reference values, and transmit the measured noise data in order to detect any malfunction and also keep the machine operating without disturbing the surrounding area.   As an example, DE MANGO teaches [0031] This sensor 20 is designed to provide electric signals indicating the loudness of the noise generated, during operation, by the machine 1 and, primarily, by the electric pump 4.     [0033] The control and regulating unit ECU is in particular designed to acquire the signal emitted during operation by the microphone sensor 20 and assess the level or loudness of the noise generated by the machine 1 during operation. 0039-to detect correspondingly, by means of the microphone sensor 20 and the flowrate detector 6, the loudness of the noise and the flowrate of the flow which are generated by the pump 4 and detect their differences compared to respective, predetermined, stored reference values.
[0035] This feature is particularly advantageous in the case where the machine 1 is used in a public place, for example in an office, in order to reduce significantly the inconvenience which otherwise might arise as a result of its noisiness during operation. )
Claim 10 recites similar limitations as claim 5 and is therefore rejected under the same arts and rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A)  Zhao et al. (US20120097567) Apparatuses and Methods for Managing Liquid Volume in a Container
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627
April 8, 2021